UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6774



DANIEL DENNIS COLLINS,

                                            Plaintiff - Appellant,

          versus

JUDITH A. SHOWALTER, Administrative Law Judge;
WAYNE HILL, IGO Coordinator for the House of
Corrections-Annex; CORRECTIONAL OFFICIALS OF
M.H.C.-ANNEX; WILLIAM L. SMITH, Warden; CAP-
TAIN SPAIN; CORRECTIONAL OFFICER MCMILLION;
L. CURTIS, Property Room; CORRECTIONAL OFFICER
JOHNSON; ALL CORRECTION OFFICIALS; MR. HILL,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
1273-L)

Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Dennis Collins, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we deny Appellant's motion to appoint counsel and dis-

miss as frivolous on the reasoning of the district court. Collins
v. Showalter, No. CA-96-1273-L (D. Md. May 6, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2